--------------------------------------------------------------------------------

Exhibit 10.2


AMENDED AND RESTATED SERVICES AGREEMENT
 
THIS AMENDED AND RESTATED SERVICES AGREEMENT  (this “Agreement”), dated as of
January 24, 2013, is among FOLIOfn Investments, Inc., a Virginia corporation
registered as a broker-dealer under the Securities Exchange Act of 1934, as
amended (“Folio”), Prosper Marketplace, Inc. a Delaware  corporation (“PMI”),
and Prosper Funding LLC, a Delaware limited liability company and wholly-owned
subsidiary of PMI (“PFL”).  As used in this Agreement, “Party” means Folio, PMI
or PFL; “Parties” means Folio, PMI and PFL; “Prosper Party” means PMI or PFL;
and “Prosper Parties” means PMI and PFL
 
RECITALS
 
WHEREAS, Folio operates and maintains an alternative trading system (the “ATS”
or the “Trading Platform”) for, among other things, the purchase and sale in the
secondary market of borrower payment dependent notes originally issued by PMI
(“Folio’s Business”);
 
WHEREAS, PMI and Folio have entered into a Services Agreement, dated March 3,
2009, pursuant to which PMI provides to Folio, for the exclusive benefit of
Folio, certain services in connection with Folio’s Business;


WHEREAS, PMI and Folio have also entered into a License Agreement, dated March
3, 2009 (which agreement is being amended and restated concurrently herewith),
pursuant to which PMI licenses to Folio certain software and technology that
Folio uses to operate the Trading Platform (“Software”);
 
WHEREAS, PMI and Folio have also entered into a Hosting Services Agreement,
dated March 3, 2009 (which agreement is being amended and restated concurrently
herewith), pursuant to which PMI hosts such Software for Folio’s exclusive use;
 
WHEREAS, PMI has filed a Registration Statement on Form S-1 with the Securities
and Exchange Commission (the “SEC”), pursuant to which PMI issues and sells
borrower payment dependent notes, the payments of which are tied to the payments
made by borrowers on loans owned by PMI;


WHEREAS, PMI wishes to provide its note purchasers with greater protection
against the possibility of PMI becoming insolvent by having PFL, rather than
PMI, sell notes tied to payments made by borrowers on loans owned by PFL;


WHEREAS, PFL has filed a Registration Statement on Form S-1 with the SEC,
pursuant to which PFL will offer and sell borrower payment dependent notes, the
payments of which will be tied to the payments made by borrowers on loans owned
by PFL (the “New Public Offering”);


WHEREAS, in connection with the commencement of the New Public Offering, PMI and
PFL will enter into an agreement pursuant to which PMI will contribute to PFL
all borrower loans owned by PMI, all borrower payment dependent notes issued by
PMI, and the on-line peer-to-peer lending platform used to originate borrower
loans and issue borrower payment dependent notes (the “P2P Platform”); and


WHEREAS, effective as of the Effective Date, the Parties therefore desire to
amend and restate the terms of the existing Services Agreement on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, subject to the satisfaction of the terms and
conditions set forth herein, and intending to be legally bound, the Parties
hereto agree as follows:
 
ARTICLE I
SERVICES
 
SECTION 1.1                      Folio Services. Subject to the terms and
conditions of this Agreement, Folio shall operate and maintain the Trading
Platform for the purchase and sale of borrower payment dependent notes (“Notes”)
among PMI’s P2P Platform members.  Folio shall provide to PMI the services as
listed and described on Exhibit A, or as otherwise described in this Agreement
(collectively, the “Folio Services”).


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
(a)           Operation of Trading Platform.  Folio shall effectuate the
purchase and sale in the secondary market of Notes by and among PMI’s P2P
Platform members who receive authorization from Folio to access the Trading
Platform.  Folio shall, in accordance with the Amended and Restated License
Agreement among the Parties, dated January 24, 2013 (the “License Agreement”)
and the Amended and Restated Hosting Services Agreement among the Parties, dated
January 24, 2013 (the “Hosting Services Agreement”), provide for and manage (i)
the process under which it will qualify or reject PMI’s P2P Platform members for
access to the Trading Platform, (ii) handle the transfer of Notes and cash for
payment of the purchase price among Folio approved PMI’s P2P Platform members’
trading Notes on the Trading Platform, and (iii) record and maintain accurate
transaction records of all Note purchases and sales and cash deposits and
withdrawals on the Trading Platform. Folio shall manage and record the transfer
of title of Notes from sellers to buyers and keep funds and securities in its
possession belonging to PMI’s P2P Platform members authorized by Folio to access
the Trading Platform in a separate account for the sole benefit of its
customers, and shall not commingle sellers’ or buyers’ funds with Folio’s own
funds.
 
(b)           Compliance.  Folio shall direct and oversee the purchase and sale
of Notes on the Trading Platform, and otherwise operate and manage the Trading
Platform in compliance with the Applicable Law of any Governmental Authority (as
those terms are defined below), including without limitation laws governing the
purchase, sale and transfer of securities and securities ATS and/or
broker-dealer requirements.
 
(c)           Broker-Dealer Licensing.  Folio warrants and represents to the
Prosper Parties that it is registered as a broker-dealer under the Securities
Exchange Act of 1934 and holds and shall maintain all necessary licenses and
registrations to operate and maintain the Trading Platform and perform the Folio
Services in all 50 states of the United States.
 
SECTION 1.2                    PMI Services.  Subject to the terms and
conditions of this Agreement, PMI shall provide to Folio the services as listed
and described on Exhibit B, or as otherwise described in this Agreement
(collectively, the “PMI Services”).  PMI shall render the PMI Services as an
independent service provider subject to the supervision and direction of Folio.
 
(a)           Scope.  The PMI Services (i) shall include the services set forth
in Exhibit B, as amended from time to time, and (ii) shall be provided (A) in a
manner and with reasonable care consistent with the manner and reasonable care
used by PMI in the conduct of its own business, and (B) in a manner consistent
with the requirements of applicable law, statute, order, rule, regulation,
policy or guideline (“Applicable Law”) of any United States or foreign
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the SEC, or any other
authority, agency, department, board, commission or instrumentality of the
United States, any State of the United States or any political subdivision
thereof or any foreign jurisdiction, and any court, tribunal or arbitrator(s),
and any United States or foreign governmental or non-governmental
self-regulatory organization, agency or authority (including the Financial
Industry Regulatory Authority, Inc.) (“SRO”), in each case, having competent
jurisdiction or authority (collectively, “Governmental Authority”).  Subject to
the first sentence of this Section 1.2, Section 1.6 and the Applicable Law of
any Governmental Authority, PMI and Folio may agree from time to time that in
addition to the existing PMI Services, other services are necessary for the
conduct of Folio’s Trading Platform.  Such other services will be included in
the PMI Services upon the written agreement of PMI and Folio.
 
(b)           Review of Scope.  If PMI or Folio wishes to conduct a review of,
or make changes to, the PMI Services, either PMI or Folio shall request in
writing that a services review meeting be held within ten (10) business days, to
discuss the provision of PMI Services; provided that no changes to the PMI
Services will be made without the prior written consent of PMI and Folio.  For
the avoidance of doubt, PMI may choose to use different facilities, equipment,
software programs, and employees to provide the PMI Services without the prior
approval of Folio.
 
(c)           Regulatory Requirements relating to the Prosper Parties’
Services.   PMI has filed an undertaking with the SEC, in the form attached as
Exhibit D to this Agreement, and provided a copy to Folio.  Upon the Changeover
Date (as defined below), PFL shall assume PMI’s books and regulatory
requirements identified in Exhibit D and shall file an undertaking with the SEC,
in the form attached as Exhibit D-1, and provide a copy to Folio.
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
(d)           Consideration to Folio.  For each Note sold, the seller shall pay
Folio a percentage of the proceeds received from such sale (“Transaction Fee”).
Transaction fees shall be collected by Folio from the proceeds of sales of
Notes.  Further, the Parties acknowledge that PMI has an interest in the
establishment and successful operation of Folio’s Business because of the shared
customers of PMI and Folio.  As such, and in consideration for Folio’s services
under this Agreement, to the extent aggregate Transaction Fees for a calendar
month during the Term or any Renewal Term do not equal or exceed twenty thousand
dollars ($20,000) (the “Minimum Monthly Fee”), PMI shall pay Folio the
difference. For example, if aggregate transaction fees in April of 2013 equal
$16,000, PMI shall pay Folio $4,000 ($20,000 minus $16,000). In the event
transaction fees for a particular month exceed $20,000, the excess amount shall
be applied as a credit toward any shortfall in succeeding months during the Term
or any Renewal Term. For example, if aggregate transaction fees equal $23,000 in
May of 2013 and $12,000 in June of 2013, PMI shall be entitled to a credit of
$3,000 against the Minimum Monthly Fee for June, so that PMI shall pay Folio
$5,000 for June ($20,000 minus ($12,000 + $3,000) = $5,000). PMI shall make any
required payments to Folio toward the Minimum Monthly Fee no later than 15 days
after the end of each calendar month during the Initial Term or any Renewal Term
(as such terms are defined below).  Further, for any period for which Folio
conducts Folio’s Business that is less than one calendar month, PMI shall pay a
pro rata share of the Minimum Monthly Fee set forth above minus the aggregate
Transaction Fees received by Folio for that period of time, less any credits
from prior months.
 
(e)           Marketing.  For the Term (as defined below), PMI shall showcase
Folio through the use of its corporate name or trademark, if any, in a manner
mutually agreeable to PMI and Folio on either PMI’s homepage or any homepage
through which a lender member would access the PMI website.  In addition, PMI
and Folio agree to facilitate the marketing campaign calendar set forth in
Exhibit E.
 
(f)            Audit.  Once during the Initial Term and once during any Renewal
Term, Folio shall have the right to conduct (or direct an agent to conduct) at
PMI’s expense not to exceed twenty five thousand dollars ($25,000) per audit, an
audit of any appropriate site, facility or performance documentation of PMI, as
directly related to the PMI Services, and as may be reasonably necessary for
compliance purposes under Applicable Law.  Such audits shall be conducted during
normal business hours and in a manner so as not to cause PMI to be in violation
of any Applicable Law or contracts or other rights of third parties.  PMI shall
provide to Folio or any auditor or attorney acting on Folio’s behalf with
respect to conducting an audit of the PMI Services such assistance as they
reasonably require, including installing and operating audit software.  With
respect to any agreement between Folio and any auditor or attorney acting on
Folio’s behalf under this Section 1.2(f), Folio shall require such auditor or
attorney to maintain any confidential information created or received relating
to PMI in accordance with Section 4.1 of this Agreement.
 
SECTION 1.3                      No Employment Relationship.  At all times
during the performance of the PMI Services, all persons performing PMI Services
shall be in the employ and/or under the control of PMI (including agents,
contractors, temporary employees and consultants) and shall be independent from
Folio and shall not be considered to be employees of Folio or its affiliates and
shall not be entitled to any payment, benefit or perquisite directly from Folio
or its affiliates on account of the PMI Services received.  PMI agrees that no
person acting as an employee of PMI who performs PMI Services under this
Agreement may, at such time and in the exclusive capacity as a PMI employee,
make any representation regarding Folio, hold himself or herself out as an agent
or employee of Folio, bind, or attempt to bind, Folio or take any similar
action.
 
SECTION 1.4                      Relationship of the Parties.  The Parties agree
that in performing their respective responsibilities pursuant to this Agreement,
they are in the position of independent contractors.  This Agreement is not
intended to create, nor does it create and shall not be construed to create, a
relationship of partner or joint venturer or any association for profit between
Folio and either or both of the Prosper Parties.  Folio acknowledges that,
notwithstanding the provision of the PMI Services by PMI to Folio, Folio shall
remain responsible to any relevant Governmental Authority for the continued
performance by PMI of the PMI Services under this Agreement.
 
SECTION 1.5        No Conflicts.  Notwithstanding any other provision of this
Agreement, PMI shall not be required to provide or to cause to be provided PMI
Services hereunder that conflict with any Applicable Law, contract, rule,
regulation, order, license, authorization, certification or permit.
 
SECTION 1.6                      Limitation of Services. Except as otherwise
expressly contemplated by Exhibit B, PMI shall not be obligated to (a) make
modifications to its existing systems, or (b) acquire additional assets,
equipment, rights or properties (including computer equipment, software,
furniture, furnishings, fixtures, machinery, vehicles, tools or other tangible
personal property) or hire additional personnel in connection with this
Agreement.


 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
SECTION 1.7        No Exclusivity.  The Parties acknowledge that Folio has
developed an alternative trading system for notes and/or securities and that it
is constantly modifying that system. The Parties agree that Folio (or any
affiliate of Folio) may, in its sole discretion, operate an alternative trading
system (or similar exchange or system) for the trading of notes or securities by
members, participants, subscribers (or persons of a similar nature) of an
Internet-based peer-to-peer lending platform (howsoever described) that directly
or indirectly competes with either or both of the Prosper Parties.
 
ARTICLE II
CONDITION TO AGREEMENT AND TERM OF THE AGREEMENT
 
SECTION 2.1        Condition to Agreement.  PMI and Folio understand and agree
that bids from P2P Platform members in the marketplace for the secondary trading
of Notes may only be made by residents of a state that either has declared PMI’s
registration statement effective or has an exemption from registration that is
applicable to such activity; provided, however, that before bids from P2P
Platform members in the marketplace for the secondary trading of Notes may be
made by residents of a state that has an exemption from registration that is
applicable to such activity, PMI must provide Folio a certification by its
General Counsel or Secretary attesting to the availability of the exemption.
 
SECTION 2.2        Term of the Agreement.
 
(a)                                 Unless earlier terminated in accordance with
Section 2.3, the initial term of this Agreement shall begin on the Effective
Date and shall continue for a period of one year (the “Initial Term”).
 
(b)           On the first anniversary of the Effective Date and each
anniversary date thereafter, this Agreement shall automatically successively
renew for a period of one (1) year each (each a “Renewal Term”) unless prior to
expiration of the Initial Term or a Renewal Term PMI or Folio provides thirty
(30) days’ written notice to the other Parties of its intent not to renew, or
unless earlier terminated in accordance with Section 2.3.  The Initial Term and
any Renewal Term shall be collectively referred to herein as the “Term”.
 
SECTION 2.3                   Termination.
 
(a)                                The following Parties may terminate this
Agreement:
 
(i)             PMI may terminate this Agreement during the Term, in writing,
without cause, effective nine (9) months’ after notice is sent to Folio;
 
(ii)                                   PMI may terminate this Agreement in
writing, effective thirty (30) days after notice is sent to the other Parties,
if PMI determines, in its sole discretion, that P2P Platform members of PMI may
transfer their Notes through a structure that does not require a resale trading
platform operated by a registered broker-dealer, and that the use of such
structure is approved by the SEC, provided, however, that PMI shall use
reasonable efforts to notify all customers of PMI that are also customers of
Folio of such change, and shall assist Folio in the transition of such
customers, as requested by Folio;


(iii)           Folio may terminate this Agreement in writing, effective
immediately, if either Prosper Party commits a breach of Applicable Law that
materially affects Folio’s ability to provide Trading Platform and/or brokerage
services to customers of Folio (“Folio Customers”) in compliance with any
federal or state securities laws, rules or regulations or any rules of a
self-regulatory organization of which Folio is a member, provided, however, that
PMI shall provide the PMI Services for a commercially reasonable period of time
to allow Folio to close out any outstanding transactions relating to Folio’s
Business at the time of termination;
 
(iii)           Folio may terminate this Agreement in writing, without cause,
effective nine (9) months after such notice is sent to the Prosper Parties;
 
(iv)           PMI or Folio may terminate this Agreement, in writing, effective
immediately, in the event of any material breach of any warranty, representation
or covenant of this Agreement by another Party which remains uncured thirty (30)
days after written notice of such breach to such other Party; or
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
(v)            PMI or Folio may terminate this Agreement, upon mutual agreement
of the Parties.
 
(b)            Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the effective termination of the License Agreement or the
Hosting Services Agreement.
 
SECTION 2.4        Consequences of Termination, Expiration of the Term. Upon
termination, for any reason, or expiration of the Term of this Agreement, (i)
the Prosper Parties, as applicable, shall maintain the Books and Records for the
terms outlined in Exhibit B on behalf of, and for the benefit of, Folio; and
(ii) any Party shall, if required by the disclosing Party, return or destroy all
Confidential Information (as defined below), subject to Applicable
Law.  Termination or expiration of this Agreement will not relieve Folio of its
obligations to any P2P Platform member who has become a customer of Folio.


SECTION 2.5       Survival.  The provisions of Sections 1.3, 1.4, 2.4, 2.5, 8.2,
8.3, and 8.4 and Articles IV, V, VI, and VII shall survive any expiration or
termination of this Agreement in accordance with their terms.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1        Representations and Warranties. Each Party represents and
warrants to the other Parties that, except as otherwise disclosed in writing to
the other Parties:
 
(a)           it is a company duly incorporated and validly existing under the
laws of the jurisdiction of its establishment;
 
(b)           it has the full power and authority to enter into this Agreement
and to perform its obligations under this Agreement;
 
(c)           it has obtained all material consents and approvals and taken all
actions necessary for it to validly enter into and give effect to this
Agreement;
 
(d)           this Agreement will, when executed, constitute lawful, valid and
binding obligations on it, enforceable in accordance with its terms; and
 
(e)            it has since February 2006, in all material respects, carried on
and is carrying on its business in compliance with all Applicable Law, and since
February 2006 has complied and is able to comply with the rules and requirements
of all relevant Governmental Authorities.  It has not breached, and there are no
breaches, of its organizational documents.  Except for the Consent Orders
entered into by PMI with the SEC, the California Department of Corporations, the
Connecticut Department of Banking, the Maine Office of Securities, and a
settlement entered into with the North American Securities Administrators of
America as disclosed to Folio, to their actual knowledge, there has not been and
there is no investigation or inquiry by, or order, decree, decision or judgment
of, any Governmental Authority outstanding or anticipated against the Prosper
Parties, which, in each case, would have a material adverse effect on their
ability to enter into or perform their obligations under this Agreement.
 
SECTION 3.2       Continuing Effect.  The representations and warranties set out
in Section 3.1 shall be deemed to be repeated throughout the Term of this
Agreement.
 
ARTICLE IV
CONFIDENTIALITY
 
SECTION 4.1       Folio’s Confidentiality Obligation.  Folio agrees that it and
its managers, employees, consultants, agents and advisors shall treat
confidentially and not disclose, or permit any affiliate of it or their
respective advisors, employees, agents or representatives to disclose, to any
third party any non-public or proprietary information  received from or on
behalf of either or both of the Prosper Parties or about either or both of the
Prosper Parties (“Confidential Information”).  For the avoidance of doubt, such
Confidential Information shall include any personally identifiable information
about any P2P Platform member, excluding personally identifiable information
received by Folio in the course of establishing or maintaining access to the
Trading Platform or a Folio account for any such person or relating to executing
a Trading Platform transaction for any such person.  Folio agrees not to use
such Confidential Information for any purpose other than for the fulfillment of
Folio’s obligations in connection with the transactions contemplated by this
Agreement, without obtaining the prior written consent of the disclosing Prosper
Party, except (a) portions of such information that are or become generally
available to the public other than as a result of disclosure by Folio in
violation of this Agreement, (b) portions of such information received on a
non-confidential basis from a third party who, to such recipient’s knowledge, is
not prohibited from disclosing the information pursuant to a confidentiality
agreement with, or fiduciary obligations to, the disclosing Prosper Party, and
(c) for the purpose of making any disclosures required by Applicable Law.  In
the event that such Confidential Information is disclosed in accordance with
this paragraph, Folio agrees to contractually require each person to whom it has
provided such Confidential Information as expressly permitted hereunder or with
the prior written consent of the disclosing Prosper Party to keep such
information confidential and to use and disclose it only in connection with the
conduct of Folio’s Business.
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
SECTION 4.2        Prosper Parties’ Confidentiality Obligation.  Each Prosper
Party agrees that it and its directors, employees, consultants, agents,
representatives and advisors shall treat confidentially and will not disclose to
any third party any Confidential Information received from or on behalf of Folio
or any of its affiliates, or use such Confidential Information for any purpose
other than for the fulfillment of such Prosper Party’s obligations under this
Agreement without obtaining the prior written consent of Folio, except (a)
portions of such information that are or become generally available to the
public other than as a result of disclosure by a Prosper Party in violation of
this Agreement, (b) portions of such information received on a non-confidential
basis from a third party who, to such recipient’s knowledge, is not prohibited
from disclosing the information pursuant to a confidentiality agreement with, or
fiduciary obligations to, Folio, and (c) for the purpose of making any
disclosures required by Applicable Law. For the avoidance of doubt, Folio’s
Confidential Information shall include any personally identifiable information
provided by an individual or entity to Customer or either Prosper Party solely
for the purpose of accessing the ATS or opening a brokerage account through
Folio.
 
SECTION 4.3                     Protection of Customer Information. For purposes
of complying with their obligations under Applicable Law relating to the
protection of consumer personal information, if any, the Parties will comply
with the terms and conditions set forth in Exhibit C attached hereto.
 
SECTION 4.4        Permitted Disclosure.  Notwithstanding the forgoing
provisions of ARTICLE IV, a Party may disclose Confidential Information received
from another Party if:
 
(a)           such information is disclosed, in compliance with Applicable Law,
by the receiving Party to its advisors, representatives, agents and employees,
acting in their capacity as such, who have a need to know such Confidential
Information in connection with the performance of this Agreement; provided,
however, that such advisors, representatives, agents and employees shall be
required to agree to abide by the requirements of this ARTICLE IV and the
receiving Party shall be liable to the disclosing Party for any breach of these
requirements by its advisors, representatives, agents and employees; or
 
(b)           a Party determines that it is required by Applicable Law to
disclose information not otherwise permitted to be disclosed pursuant
hereto.  In advance of any such disclosure (to the extent legally permitted and
reasonably practicable), the receiving Party shall consult with the disclosing
Party regarding such disclosure and seek confidential treatment for such
portions of the disclosure as may be requested by the disclosing Party.  Such
receiving Party shall have no liability hereunder if, prior to the required
disclosure, the receiving Party receives a written opinion from its counsel
opining that such disclosure is required by law or regulation.  In addition,
notwithstanding any other provision of this Agreement, any Party shall be
permitted to file a copy of this Agreement with any Governmental Authority.


(c)           Notwithstanding any provisions of this Agreement to the contrary,
PFL agrees that PMI may use, retain and disclose all Confidential Information of
PFL obtained by PMI without regard to the provisions of this ARTICLE IV.
 
SECTION 4.5                     Damages Not an Adequate Remedy.  Without
prejudice to any other rights or remedies of a Party, the Parties acknowledge
and agree that damages would not be an adequate remedy for any breach of this
ARTICLE IV and the remedies of prohibitory injunctions and other relief is
appropriate and may be sought for any threatened or actual breach of any
provision of this ARTICLE IV.  No proof of special damages shall be necessary
for the enforcement of any Party’s rights under this ARTICLE IV.
 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
ARTICLE V
LIMITATION OF DAMAGES
 
SECTION 5.1        Folio’s Liability to the Prosper Parties.  EXCEPT TO THE
EXTENT (A) INCLUDED IN A FINAL AWARD AGAINST A PROSPER PARTY RESULTING FROM A
THIRD PARTY CLAIM FOR WHICH SUCH PROSPER PARTY IS INDEMNIFIED PURSUANT TO
SECTION 6.1, OR (B) RELATING TO OR ARISING FROM THE WILLFUL OR INTENTIONAL
MISCONDUCT OF FOLIO, IN NO EVENT SHALL FOLIO OR ITS AFFILIATES BE LIABLE TO A
PROSPER PARTY FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL,
CONSEQUENTIAL, PUNITIVE, INCIDENTAL, OR INDIRECT LOSSES OR DAMAGES FROM THEIR
PERFORMANCE UNDER THIS AGREEMENT, OR, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH
HEREIN, FOR ANY FAILURE OF OR DEFECT IN PERFORMANCE HEREUNDER OR RELATED HERETO,
WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT, STRICT LIABILITY, OR
OTHERWISE.  IN NO EVENT SHALL THE LIABILITY OF FOLIO OR ITS AFFILIATES UNDER
THIS AGREEMENT EXCEED IN ANY GIVEN CALENDAR YEAR ONE PERCENT OF THE TOTAL DOLLAR
AMOUNT OF TRANSACTIONS EXECUTED BY FOLIO WITH RESPECT TO FOLIO’S BUSINESS.
 
SECTION 5.2        Prosper Parties’ Liability to Folio.  EXCEPT TO THE EXTENT
(A) INCLUDED IN A FINAL AWARD AGAINST FOLIO RESULTING FROM A THIRD PARTY CLAIM
FOR WHICH FOLIO IS INDEMNIFIED PURSUANT TO SECTION 6.2, OR (B) RELATING TO OR
ARISING FROM THE WILLFUL OR INTENTIONAL MISCONDUCT OF A PROSPER PARTY, IN NO
EVENT SHALL A PROSPER PARTY BE LIABLE TO FOLIO OR ITS AFFILIATES FOR ANY LOST OR
PROSPECTIVE PROFITS OR ANY OTHER SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL,
OR INDIRECT LOSSES OR DAMAGES FROM ITS PERFORMANCE UNDER THIS AGREEMENT, OR,
EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN, FOR ANY FAILURE OF OR DEFECT
IN PERFORMANCE HEREUNDER OR RELATED HERETO, WHETHER ARISING OUT OF BREACH OF
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE.
 
ARTICLE VI
INDEMNIFICATION
 
SECTION 6.1        Folio’s Indemnification of the Prosper Parties.  Folio shall
defend, indemnify and hold the Prosper Parties harmless from and against any and
all claims, demands, causes of action, or suits of any nature or character based
on any legal theory, including products liability, strict liability, violation
of any federal, state or local law, rule or regulation, or the sole or
concurrent negligence of any person (“Claims”) to which either or both of the
Prosper Parties may become subject (including any legal or other expenses
reasonably incurred by it in connection with investigating any Claim against it
and defending any action and any amounts paid in settlement or compromise,
provided Folio shall have given its prior written approval of such settlement or
compromise, which approval shall not be unreasonably withheld or delayed) that
arise, directly or indirectly, from (i) any third party Claim resulting from any
breach by Folio (or its affiliates) of this Agreement, any failure by Folio to
comply with Applicable Law or the failure to perform any activities necessary to
facilitate the operation of Folio’s Business by any employee of Folio, (ii) any
grossly negligent act or omission to act by any employee of Folio with respect
to facilitating the operation of Folio’s Business, or (iii) Folio’s (or its
affiliates’) willful misconduct or fraud.
 
SECTION 6.2                     PMI’s Indemnification. PMI shall defend,
indemnify and hold the other Parties to this Agreement and their respective
affiliates harmless from and against any and all Claims to which any such Party
and its affiliates may become subject (including any legal or other expenses
reasonably incurred by it in connection with investigating any Claim against it
and defending any action and any amounts paid in settlement or compromise,
provided PMI shall have given its prior written approval of such settlement or
compromise, which approval shall not be unreasonably withheld or delayed) that
arise, directly or indirectly, from any third party Claim arising from the
operation of Folio’s Business, except to the extent such Claim is a result of
(i) any breach by such Party of this Agreement, (ii) any failure by such Party
to comply with Applicable Law or (iii) such Party’s gross negligence, willful
misconduct or fraud (or the gross negligence, willful misconduct or fraud of any
of such Party’s employee) with respect to facilitating the operation of Folio’s
Business.
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
SECTION 6.3       PMI’s Limited Indemnification.  PMI shall defend, indemnify
and hold the other Parties to this Agreement harmless from and against any and
all Claims to which any such Party may become subject (including any legal or
other expenses reasonably incurred by it in connection with investigating any
Claim against it and defending any action and any amounts paid in settlement or
compromise, provided PMI shall have given its prior written approval of such
settlement or compromise, which approval shall not be unreasonably withheld or
delayed) that arise, directly or indirectly, from any third party Claim arising
from any acts or omissions of PMI, but solely under its various capacities as
corporate administrator, loan servicer or platform administrator on behalf of
PFL, occurring after the Changeover Date (as defined below).
 
SECTION 6.4       Exclusivity of Remedies.  Subject to Section 2.3, absent
actual fraud or willful misconduct by any of the Parties to this Agreement, and
except for matters for which the remedy of specific performance, injunctive
relief or other non-monetary equitable remedies are available, the
indemnification rights provided above shall be the sole and exclusive remedy of
the parties under this Agreement.
 
ARTICLE VII
MISCELLANEOUS
 
SECTION 7.1        Successors and Assigns. Except as set forth in ARTICLE VIII
of this Agreement, no Party shall assign or transfer this Agreement or any of
the rights, interests or obligations hereunder without the prior written consent
of the other Parties.  A purported assignment of this Agreement or any of the
rights, interests or obligations hereunder not in compliance with the provisions
of this Agreement shall be null and void ab initio.
 
SECTION 7.2        Cooperation. Each Party shall cooperate with the other
Parties as is reasonably necessary to assist in the performance of the other
Parties’ obligations under this Agreement.
 
SECTION 7.3            Entire Agreement; Amendment.  This Agreement, including
the exhibits referred to herein, which are hereby incorporated in and made a
part of this Agreement, constitutes the entire contract between the Parties with
respect to the subject matter covered by this Agreement (other than any
administration, corporate administration, loan servicing, platform
administration or similar agreement entered into between PMI and PFL pursuant to
which PFL appoints PMI as corporate administrator, loan servicer, platform
administrator or in a similar capacity to provide certain services to PFL in
relation to the New Public Offering (each such agreement, a “Services
Agreement”).  This Agreement supersedes all previous agreements and
understandings, if any, by and between the Parties with respect to the subject
matter covered by this Agreement (other than a Services Agreement).  This
Agreement may not be amended, changed or modified except by a writing duly
executed by the Parties hereto.
 
SECTION 7.4                     Governing Law. This Agreement, and the rights
and liabilities of the Parties hereunder, shall be governed by the substantive
laws of the Commonwealth of Virginia to the exclusion of its rules of conflict
of laws and the parties agree to submit to the exclusive jurisdiction of the
state and federal courts located in the Commonwealth of Virginia for the
resolution of all disputes arising out of this Agreement or in connection with
the Services.
 
SECTION 7.5        Notices. All notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given when transmitted by facsimile during business hours with proof of
confirmation from the transmitting machine, or delivered by courier or other
hand delivery, as follows:
 

 
If to PMI:
   
 
       
Prosper Marketplace, Inc.:
     
111 Sutter Street, 22nd Floor
     
San Francisco, CA 94104
     
Facsimile: 415-593-5433
   
 
       
Attn: General Counsel, compliance@prosper.com
   
 
     
If to PFL:
             
Prosper Funding LLC
     
111 Sutter Street, 22nd Floor
     
San Francisco, CA 94104
     
Facsimile: 415-593-5433
             
Attn: Secretary, compliance@prosper.com
           
If to Folio:
   
 
       
FOLIOfn Investments, Inc.
     
8180 Greensboro Drive
     
8th Floor
     
McLean, VA 22102
             
Attn:       Michael Hogan, hoganm@folioinvesting.com
 



 
8

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
SECTION 7.6       Third Party Beneficiaries. Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give any
person, firm, or corporation other than the Parties, any rights or remedies
under or by reason of this Agreement.
 
SECTION 7.7        Force Majeure. No Party shall incur liability to the other
Parties due to any delay or failure in performance hereunder caused by reason of
any occurrence or contingency beyond its reasonable control, including but not
limited to failure of suppliers, strikes, lockouts or other labor disputes,
riots, acts of war or civil unrest, earthquake, fire, the elements or acts of
God, novelty of product manufacture, unanticipated product development problems,
or governmental restrictions or other legal requirements; provided, that such
Party notifies the other Parties in writing immediately upon commencement of
such event and makes diligent efforts to resume performance immediately upon
cessation of such event.
 
SECTION 7.8         Severability. In the event that any provision of this
Agreement is declared by any court or other judicial or administrative body of
competent jurisdiction to be null, void or unenforceable, such provision shall
survive to the extent it is not so declared, and all of the other provisions of
this Agreement shall remain in full force and effect.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH
PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR EXCLUSION OF
DAMAGES, IS INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER
PROVISION AND TO BE ENFORCED AS SUCH.
 
SECTION 7.9        Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.
 
SECTION 7.10     Counterparts and Facsimile. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same agreement.  Transmission of facsimile
or electronic copies of signed original signature pages of this Agreement shall
have the same effect as delivery of the signed originals.


ARTICLE VIII
NEW PUBLIC OFFERING


SECTION 8.1       Commencement of New Public Offering.  On commencement of the
New Public Offering (and written notification of such given by PMI to Folio
(such commencement date being the “Changeover Date”)), this Agreement shall
automatically be amended as follows:


(a)           Assignment of Rights.  Except as set forth in Section 8.1(b)(i)
and (ii), all rights duties, obligations, covenants, and representations and
warranties of PMI hereunder shall be assigned by PMI to, and shall be fully
assumed by, PFL.  Upon such assumption, PMI shall be fully released and
discharged from any and all such duties, obligations, covenants, representations
and warranties to the extent relating to any period, or any acts or omissions,
occurring subsequent to such assumption.


(b)           References to PMI.  Except as set forth in subsections (i) and
(ii) below, all references to PMI in the Agreement shall be deemed to be
references to PFL.
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
(i)            All references to “PMI” in the introductory paragraph, recitals,
the second paragraph of Section 1.2(c) beginning with “Upon the Changeover
Date”, Sections 3.1(e), 4.4(c), 6.3, 7.5, Article VIII, the signature page, and
Exhibit B paragraph 10 shall not be deemed to be replaced with “PFL” but shall
continue to be references to PMI.


(ii)           PMI shall remain obligated to perform, and shall remain entitled
to exercise, from and after the Changeover Date all obligations and rights that
apply to it in its capacity as a “Party” or a “Prosper Party” as stated in this
Agreement.


SECTION 8.2       Performance by PMI; Separate Entities.


(a)     Folio acknowledges and agrees that after the Changeover Date (i) PMI
will continue to perform its obligations under the Sections listed in Sections
8.1(b)(i) and (ii) as Party to this Agreement for and on behalf of itself, and
(ii) PMI may perform, on behalf of PFL, any obligations of PFL to Folio under
this Agreement (other than payment obligations), but solely in its various
capacities as corporate administrator, loan servicer, platform administrator or
similar capacity under any administration, corporate administration, loan
servicing, system administration or similar agreement entered into between PMI
and PFL pursuant to which PFL appoints PMI as corporate administrator, loan
servicer, platform administrator or in a similar capacity to provide corporate
administration, loan servicing, platform administration or similar services to
PFL in relation to the New Public Offering.


(b)     Notwithstanding Section 8.2(a), Folio acknowledges and agrees that PFL
and PMI are separate legal entities and that neither Prosper Party has
guaranteed the performance by the other Prosper Party of its obligations
hereunder.  Accordingly, Folio agrees that (i) PFL shall have no liability for
the performance by PMI of its obligations, and (ii) PMI shall have no liability
for the performance by PFL of its obligations.


SECTION 8.3       Limited Recourse.  The obligations of PFL under this Agreement
are solely the obligations of PFL.  No recourse shall be had for the payment of
any amount owning by PFL under this Agreement, or any other obligation of or
claim against PFL arising out of or based upon this Agreement, against any
organizer, member, director, officer, manager or employee of PFL or any of its
Affiliates; provided, however, that the foregoing shall not relieve any such
person of any liability it might otherwise have as a result of fraudulent
actions or omissions taken by it.  Each of Folio and PMI agrees that PFL shall
be liable for any claims that it may have against PFL only to the extent that
PFL has funds available to pay such claims that are not, under the indenture
governing PFL’s Borrower Payment Dependent Notes, allocated to the payment of
such notes.  “Affiliate” shall mean, with respect to a Party, a Person who
directly or indirectly controls, is controlled by or is under common control
with the Party.  For purpose of this definition, the term “control” (including
with correlative meanings, the terms controlling, controlled by and under common
control with) means the power to direct the management or policies of such
Person, directly or indirectly, through the ownership of twenty-five percent
(25%) or more of a class of voting securities of such Person.  “Person” means
any legal person, including any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental entity, or other entity of similar
nature.


SECTION 8.4       No Petition.  Each of Folio and PMI hereby covenants and
agrees that it will not institute against, or join or assist any other Person in
instituting against, PFL any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding or other similar proceeding under the laws of any
jurisdiction for one year and a day after all of the Borrower Payment Dependent
Notes of PFL have been paid in full.
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
IN WITNESS WHEREOF, the Parties have caused their respective names to be
subscribed to this Agreement as of the date and year first above written.
 
 
Prosper Marketplace, Inc.
 
 
 
 
 
 
By:
/s/ Sachin Adarkar  
 
 
Name: Sachin Adarkar
 
 
 
Title: Secretary
 
 
 
 
   
Prosper Funding LLC
           
By:
/s/ Sachin Adarkar      
Name: Sachin Adarkar
     
Title: Secretary
         
 
FOLIOfn Investments, Inc.
 
 
 
 
 
 
By:
/s/ Michael Hogan  
 
 
Name: Michael Hogan
 
 
 
Title: Chief Executive Officer and President
         

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Exhibits
 
Exhibit A: Description of Folio Services
 
Exhibit B: Description of PMI Services
 
Exhibit C: Protection of Consumer Information
 
Exhibit D: Written Undertaking to Create and Maintain Certain Books and Records
 
Exhibit E:  Marketing

 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
Exhibit A
 
Description of Folio Services
 
1.                                     The following process will apply to
registered PMI P2P Platform members who desire to sell their Notes on the
Trading Platform, or to bid to purchase other P2P Platform members’ Notes on the
Trading Platform:
 
(a)           The P2P Platform member will click on a button saying the P2P
Platform member will be directed to the Folio website. That landing page will be
designed as mutually agreed by Folio and PMI, and will bear Folio graphics
predominantly, with the PMI logo appearing lower on the page, the intent being
to make it clear that a visitor has left PMI and is now engaged with Folio.
 
(b)           The P2P Platform member will then need to become a Folio customer
and/or receive Folio authorization to access the Trading Platform by entering
his or her relevant information (name, social security number, address, birth
date, etc.). Folio will take that information and run its own OFAC search and
make an immediate decision as to whether to create an account or provide Trading
Platform access for the P2P Platform member.
 
(c)           To become a Folio customer and/or to receive Folio authorization
to access the Trading Platform, P2P Platform members must accept Folio’s legal
agreements, and receive specified Note Trading Platform Disclosures. Once a P2P
Platform member becomes a Folio customer and/or receives Folio authorization to
access the Trading Platform, the P2P Platform member can sell his or her own
Notes on the Trading Platform, or buy other P2P Platform members’ Notes offered
for sale on the Trading Platform. Notes sold and purchased may correspond to PMI
borrower loans, or to open market (i.e., previously-funded) loans issued by
other financial institutions.
 
2.                                       On the day following the close of the
auction bidding period for a Note offered for sale on the Trading Platform the
following process will occur:
 
(a)           PMI relinquishes custody and control of the electronic original of
the Note to Folio, such that ownership of the Note can only be transferred at
Folio’s direction.
 
(b)           PMI transfers funds in the amount of the purchase price from the
Note buyer’s PMI funding account to Folio’s Wells Fargo account for customer
funds.
 
(d)           Assuming each Folio client’s instructions for the preceding action
have been obtained, Folio transfers 99% of sale proceeds (retaining their 1%
fee), less any Applicable Withholding (as defined below), to PMI, which PMI
places, at Folio’s instruction, in the selling P2P Platform member’s Folio Note
trading account.
 
(c)           PMI, acting as a “good control location” for Folio, at Folio’s
instruction, transfers ownership of the Note from the selling P2P Platform
member to the buying P2P Platform member, and such transfer shall be reflected
in the respective selling P2P Platform member’s and buying P2P Platform member’s
Note trading account at Folio.
 
(e)           Assuming each Folio client’s instructions for the preceding action
have been obtained, PMI, at Folio’s instruction, transfers the Notes from the
“good control location” buying P2P Platform member’s Note trading account to the
buying P2P Platform member’s PMI account.
 
3.                                      Folio’s telephone number and email
address will be displayed on the Trading Platform web pages, and all customer
service questions relating to the Trading Platform will be received by or
directed to Folio. PMI will maintain all records of the transactions in a
separate database, on Folio’s behalf, that Folio may query on its own.
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Exhibit B
 
Description of PMI Services
 
On behalf of Folio, PMI agrees to perform the following services:
 
New Account Opening
 
1.             PMI will collect and pass electronically to Folio information
regarding prospective Folio customers via an online automated process, as
required by Folio and in the form determined by Folio, necessary to open a
customer account with Folio and/or grant access to the Trading Platform.  Folio
will review such information and in its sole discretion approve all new accounts
prior to opening or all new requests for Trading Platform access.
 
2.             PMI will collect and pass electronically to Folio such
information from prospective Folio customers, as required by Folio, and in the
form agreed to by Folio, relating to anti-money laundering and customer
identification laws, rules and regulations, to permit Folio to conduct its
anti-money laundering and customer identification programs.
 
Creation and Maintenance of Books and Records
 
1.            The books and records to be created and maintained for the
specified period of time by the Prosper Parties on behalf of Folio (collectively
“Books and Records”), in the medium agreed to by Folio and the Prosper Parties,
shall be as follows:
 
(a)           A memorandum of each order, and of any other instruction given to
Folio or received by Folio for the purchase or sale of Notes, whether executed
or unexecuted, including the terms and conditions of the order or instructions
and of any modification or cancellation thereof and the movement of funds
related to such order, the account for which the order or instruction was
entered, the time the order or instruction was received, the time of entry, the
price at which executed, a notation indicating that a customer entered the order
or instruction on an electronic system, and, to the extent feasible, the time of
execution or cancellation (must be preserved for a period of not less than ten
(10) years, the first two (2) years in an easily accessible place);
 
                                                (b)          Copies of
confirmations of all purchases and sales of Notes for the account of Folio
customers (must be preserved for a period of not less than ten (10) years, the
first two (2) years in an easily accessible place);
 
                                                (c)           A record of any
written (to include email) communications from a Folio customer sent to a
Prosper Party’s address including specifically any communications expressing any
complaint (must be preserved in an easily accessible place until at least ten
(10) years after the earlier of the date the account was closed or the date on
which the information was replaced or updated).
 
2.             Under no circumstances shall either Prosper Party destroy, delete
or otherwise eliminate any or all or any part of such Books and Records without
the prior written approval of Folio.
 
3.             At all times, the Books and Records, including all copies
thereof, whether electronic or otherwise, are the property of Folio and, as
such, will be surrendered to Folio promptly upon Folio’s request.
 
4.             Each Prosper Party hereby undertakes to permit examination of
such Books and Records as are maintained by it at any time or from time to time
during business hours by representatives or designees of the SEC or relevant
SRO, and to promptly furnish to said SEC or relevant SRO or their designee true,
correct, complete and current hard copies of any or all or any part of such
Books and Records.
 
5.             Folio and each Prosper Party acknowledges that the Agreement
shall not relieve Folio from the responsibility to prepare and maintain such
Books and Records as specified in Exchange Act Rule 17a-4(i) or in Rule 17a-3.
 
6.             To the extent that a Prosper Party receives a demand from any
Governmental Authority or is otherwise required by operation of law to permit
examination of or to furnish a copy of any or all or any part of such Books and
Records, such Prosper Party must immediately notify Folio.
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
7.             The Prosper Parties, as applicable, shall maintain and preserve
the Books and Records in electronic form in accordance with the electronic
storage media requirements outlined in Exchange Act Rule
17a-4(f)(2).  Specifically the electronic storage media must: (a) preserve the
records exclusively in a non-rewriteable, non-erasable format; (b) verify
automatically the quality and accuracy of the storage media recording process;
(c) serialize the original and, if applicable, duplicate units of storage media,
and time-date for the required period of retention the information placed on
such electronic storage media; and (d) have the capacity to readily download
indexes and records preserved on the electronic storage media as agreed to
between the parties, as required by the SEC or the SRO of which Folio is a
member.
 
8.             The Prosper Parties, as applicable, shall,
 
(a)           at all times have available, for examination by Folio, the staffs
of the SEC and any SRO of which Folio is a member, facilities for immediate,
easily readable projection or production of electronic storage media images of
the Books and Records and facilities for producing easily readable images of the
Books and Records;
 
(b)           be ready at all times to provide, and immediately provide, any
facsimile enlargement which Folio, the staffs of the SEC, any SRO of which Folio
is a member, or any State securities regulator having jurisdiction over Folio
may request;
 
(c)           store separately from the original, a duplicate copy of the Books
and Records for the specified period of time in the specified electronic storage
format;
 
(d)           organize and index accurately all Books and Records maintained on
both original and any duplicate storage media.  At all times, the Prosper
Parties, as applicable, shall make available such indexes for examination by
Folio, the staffs of the SEC and any SRO of which Folio is a member.  Each index
must be duplicated and the duplicate copies must be stored separately from the
original copy of each index and the original and duplicate indexes must be
preserved for a period of not less than ten (10) years, the first two (2) in an
easily accessible place;
 
(e)           have in place an audit system providing for accountability
regarding the inputting of Books and Records to electronic storage media and
inputting of any changes made to every original and duplicate record of the
Books and Records.  At all times, the Prosper Parties, as applicable, must be
able to have the results of such audit system available for examination by
Folio, the staffs of the SEC and any SRO of which Folio is a member.  Further,
the audit results must be preserved for a period of not less than ten (10)
years, the first two (2) in an easily accessible place; and
 
(f)            keep current, and provide promptly upon request by Folio, the
staffs of the SEC and any SRO of which Folio is a member all information
necessary to access records and indexes stored on the electronic storage media;
or place in escrow and keep current a copy of the physical and logical file
format of the electronic storage media, the field format of all Books and
Records written on the electronic storage media and the source code, together
with the appropriate documentation and information necessary to access records
and indexes.
 
9.             Annually, Folio (or a third party auditor) may review the audit
system established by the Prosper Parties pursuant to this Agreement for the
purpose of ascertaining the effectiveness of such audit system for
accountability regarding inputting of the Books and Records and inputting of any
changes made to every original and duplicate record.
 
10.           PMI shall, prior to the Effective Date of the Agreement, enter
into a contract (“Contract”) with at least one third party, who shall have
access to and the ability to download information from either Prosper Party’s
electronic storage media, maintained on behalf of Folio, to any medium permitted
under Section 17(a) of the Exchange Act and Rule 17a-4 there under.  Folio shall
be specified in such Contract as a third party beneficiary of such
Contract.  Such Contract between PMI and such third party(ies) shall include the
following undertakings, and shall require the third party, upon execution of the
Contract, to submit the following undertakings to the Financial Industry
Regulatory Association, Inc. at a place to be designated by Folio:
 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
(a)           [Name of Third Party] hereby undertakes to furnish promptly to
FOLIOfn Investments, Inc. (“Folio”), the U.S. Securities and Exchange Commission
(“Commission”), its designees or representatives, any self-regulatory
organization of which Folio is a member, or any State securities regulator
having jurisdiction over Folio, upon reasonable request, such information as is
deemed necessary by Folio, the staffs of the Commission, any self-regulatory
organization of which Folio is a member, or any State securities regulator
having jurisdiction over Folio to download information kept on either Prosper
Marketplace, Inc.’s or Prosper Funding LLC’s (the “Prosper Parties”) electronic
storage media, maintained on behalf of Folio, to any medium acceptable under
Securities Exchange Act of 1934 Rule 17a-4.
 
(b)           Furthermore, [Name of Third Party] hereby undertakes to take
reasonable steps to provide access to information contained on either Prosper
Party’s electronic storage media, maintained on behalf of Folio, including, as
appropriate, arrangements for the downloading of any record required to be
maintained and preserved by Folio pursuant to Rules 17a-3 and 17a-4 under the
Securities Exchange Act of 1934 in a format acceptable to the staffs of the
Commission, any self-regulatory organization of which Folio is a member, or any
State securities regulator having jurisdiction over Folio.  Such arrangements
will provide specifically that in the event of a failure on the part of the
applicable Prosper Party on behalf of Folio to download the record into a
readable format and after reasonable notice to such Prosper Party acting on
behalf of Folio, upon being provided with the appropriate electronic storage
medium, [Name of Third Party] will undertake to do so, as the staffs of the
Commission, any self-regulatory organization of which Folio is a member, or any
State securities regulator having jurisdiction over Folio may request.


11.           All Folio files and records shall be maintained segregated,
separate and apart from the files and records of either of the Prosper Parties.
 
Good Control Location for Purposes of Rule 15c3-3 under the Exchange Act
 
1.             Each Prosper Party, as a “good control location” for Folio in
compliance with Rule 15c3-3 under the Exchange Act, will maintain records
regarding the uncertificated Notes issued by such Prosper Party and held by
Folio Customers.
 
2.             Each Prosper Party shall ensure and warrant that the Notes held
in each Folio Customer’s account are not subject to any right, charge, security
interest, lien, or claim of any kind in favor of such Prosper Party or any
person claiming through such Prosper Party.
 
3.             As part of the Books and Records, the Prosper Parties, as
applicable, shall maintain separate records on behalf of Folio that reflect all
positions in the Notes in each Folio Customer’s account.
 
Trade Confirmations and Monthly Statements for Folio Customers
 
PMI shall provide trade confirmations and monthly account statements on behalf
of Folio to Folio customers with Folio approved Trading Platform access for all
activities on the Trading Platform substantially in the form required by
Folio.  Such trade confirmations and monthly account statements will be provided
to each Folio customer by electronic delivery.
 
Withholding and Information Reporting
 
1.             PMI and Folio agree that concurrent with the transfer of funds
contemplated under Section 2(b) of Exhibit A, PMI shall inform Folio of any
withholding or backup withholding applicable to the proceeds from the purchase
and sale of a Note (“Applicable Withholding”) under applicable United States
federal tax laws (the “Tax Laws”).
 
2.             PMI will provide Folio securities sales and cost basis
information for Folio to prepare the Internal Revenue Service Form 1099-Bs
required to be filed under applicable Tax Laws in connection with each purchase
and sale of a Note (the “1099s”). Folio shall prepare, or cause to be prepared,
the 1099s.  Folio will send PDFs of 1099s to PMI to distribute to Note Trader
clients through an online “filing cabinet” feature. PMI shall deliver the 1099s
to the IRS on behalf of Folio within a period of time reasonably calculated to
allow Folio to comply with its obligations to file such 1099s with the Internal
Revenue Service and provide such 1099s to the selling P2P Platform members.
 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
3.            Folio and PMI agree that clients subject to withholding taxes will
not have access to the Note Trader platform. Folio and PMI agree to develop a
process for existing Note Trader clients that become subject to withholding
retroactively, after becoming a Note Trader client.
 
Error Correction
 
On behalf of, and for the benefit of, Folio, PMI shall use commercially
reasonable efforts to assist Folio in correcting transaction errors by assigning
an initial severity category to the error in accordance with the description set
out below (“Service Levels”):
 
 
Category
 
Definition
 
Target Action
1-Critical
 
Production use of any of the Software is not possible and no reasonable
workaround exists. Folio requires resolution urgently due to financial, legal,
and public risk.
 
Initial response within two hours of notice. Resource assigned immediately
thereafter and remains assigned until resolution.
2-Severe
 
Production use of any of the Software is possible, but a business function is
disabled and no reasonable workaround exists. This category also applies to
errors and problems that severely impact the progress of an implementation
project where no reasonable workaround exists.
 
Initial response within one business day of notice. Resource assigned within one
business day thereafter and remains until resolution.
3-Medium
 
Production use of any of the Software is possible, but a workaround is
unacceptable for more than a short period due to frequency of the affected
function’s usage and the criticality of the function. This category also applies
to errors and problems that severely impact implementation projects where there
is an unacceptable long-term workaround.
 
Initial response within two (2) business days of notice. Resource assigned
within one (1) business day of initial response. Target resolution: 80% within
20 business days, the remainder resolved within 60 business days.
4-Low
 
All others. Production and/or implementation is not impacted severely for one of
the following reasons:
 
A.            A reasonably acceptable workaround exists;
B.            The error or problem is resolved onsite;
C.            The error or problem is not severe; or
D.            The extent of the error or problem is limited.
 
Response and resolution as time permits or indefinitely postponed. Any
resolutions made available as part of next scheduled Update.

 
A new severity category to the error may be assigned, after research, if the
initial description was not accurate or after provision of a reasonable
workaround if the provision of the workaround lessens the severity of the error.
 
Email Reporting System
 
PMI shall maintain an email reporting system that permits Folio customers to
report errors and seek assistance with the use of any of the Software, and Folio
shall monitor and respond to such reports and requests for assistance in
accordance with the Service Levels.
 
Customer Service
 
PMI shall publish a telephone number and link to Folio’s customer service
department that allows Folio customers to contact Folio’s customer service
department for questions relating to Folio’s Business.
 
Scope
 
PMI shall provide PMI Services for the then-current version of the Software.
 
 
17

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Exhibit C
 
Protection of Consumer Information
 
For purposes of complying with their obligations relating to the protection of
consumer personal information, if any, each Party represents, warrants and
covenants to the others that:
 
(a)           it will process, use, maintain and disclose personal information
only as necessary for the specific purpose for which this information was
disclosed to it and only in accordance with the terms of this Agreement;
 
(b)           subject to ARTICLE IV of the Agreement it will not disclose any
personal information to any third party (including to the subject of such
information) or any employee, agent or representative who does not have a need
to know such personal information;
 
(c)           it will implement and maintain an appropriate security program to
(a) ensure the security and confidentiality of all information provided to it by
the disclosing Party, including personal information (collectively, the
“Confidential Information” as such term is defined in Section 4.1 of this
Agreement), (b) protect against any threats or hazards to the security or
integrity of the Confidential Information, including unlawful destruction or
accidental loss, alteration and any other form of unlawful processing and (c)
prevent unauthorized access to, use or disclosure of the Confidential
Information;
 
(d)           it will immediately notify the disclosing Party in writing if it
becomes aware of (a) any disclosure or use of any of the Confidential
Information by it or any of its employees, agents or representatives in breach
of this Agreement, (b) any disclosure of any Confidential Information to it or
its employees, agents or representatives where the purpose of such disclosure is
not known, and (c) any request for disclosure or inquiry regarding the
Confidential Information from a third party;
 
(e)           it will cooperate with the disclosing Party and the relevant
supervisory authority in the event of any apparent unauthorized access to or use
of Confidential Information, litigation or a regulatory inquiry concerning the
Confidential Information, provided, however, it will not communicate with the
disclosing Party’s customers or members concerning a security breach unless
required by applicable law without the written consent of the disclosing Party;
 
(f)            it will enter into further agreements as reasonably requested by
the disclosing Party to comply with Applicable Law from time to time; and
 
(g)           it will cause any employee, agent or representatives to act in
accordance with this Exhibit C.
 
The provisions of this Exhibit supplement are in addition to, and will not be
construed to limit, any other confidentiality obligations under the
Agreement.  For purposes of this Agreement, “personal consumer information”
means personally identifiable information about or relating to any former or
current members of the either Prosper Party’s P2P Platform and any Folio
customer or person granted access to the Trading Platform, in each case, that a
Party receives or otherwise has access to; provided, however, personally
identifiable information independently obtained by either Prosper Party about
that Prosper Party’s P2P Platform member or independently obtained by Folio
about any Folio customer or person granted access to the Trading Platform shall
be excluded from the definition of “personal consumer information” with respect
to the relevant Party for purposes of the Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Exhibit D
 
Written Undertaking to Maintain Certain Books and Records
 
[Date]
 
Securities and Exchange Commission
 

 
RE: 
Written Undertaking to Maintain Certain Books and Records on behalf of FOLIOfn
Investments, Inc.



 
Pursuant to Section 17(a) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”) and Rules 17a-3 and 17a-4 promulgated there under, FOLIOfn
Investments, Inc. (“Firm”) is required to create, maintain and preserve (or
contract with a third party to create, maintain and preserve) certain books and
records for prescribed periods of time.  Accordingly, the undersigned undertakes
to maintain such books and records on behalf of the Firm and stipulates that:
 
1.             At all times, such books and records, including all copies
thereof, whether electronic or otherwise, are the property of the Firm and, as
such, will be surrendered to the Firm promptly upon the Firm’s request.
 
2.            With respect to the books and records maintained or preserved on
behalf of the Firm, the undersigned hereby undertakes to permit examination of
such books and records at any time or from time to time during business hours by
representatives or designees of the Securities and Exchange Commission
(“Commission”), and to promptly furnish to said Commission or its designee true,
correct, complete and current hard copies of any or all or any part of such
books and records.
 
3.            The agreement between the Firm and the undersigned shall not
relieve the Firm from the responsibility to prepare and maintain records as
specified in Exchange Act Rule 17a-4(i) or in Rule 17a-3.
 
 
Sincerely,
 
 
 
Prosper Marketplace, Inc.
 
 
 
By
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 

 
 
19

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Exhibit D-1
 
Written Undertaking to Maintain Certain Books and Records
 
[Date]
 
Securities and Exchange Commission
 
RE: 
Written Undertaking to Maintain Certain Books and Records on behalf of FOLIOfn
Investments, Inc.



 
Pursuant to Section 17(a) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”) and Rules 17a-3 and 17a-4 promulgated there under, FOLIOfn
Investments, Inc. (“Firm”) is required to create, maintain and preserve (or
contract with a third party to create, maintain and preserve) certain books and
records for prescribed periods of time.  Accordingly, the undersigned undertakes
to maintain such books and records on behalf of the Firm and stipulates that:
 
1.            At all times, such books and records, including all copies
thereof, whether electronic or otherwise, are the property of the Firm and, as
such, will be surrendered to the Firm promptly upon the Firm’s request.
 
2.            With respect to the books and records maintained or preserved on
behalf of the Firm, the undersigned hereby undertakes to permit examination of
such books and records at any time or from time to time during business hours by
representatives or designees of the Securities and Exchange Commission
(“Commission”), and to promptly furnish to said Commission or its designee true,
correct, complete and current hard copies of any or all or any part of such
books and records.
 
3.             The agreement between the Firm and the undersigned shall not
relieve the Firm from the responsibility to prepare and maintain records as
specified in Exchange Act Rule 17a-4(i) or in Rule 17a-3.
 
 
Sincerely,
 
 
 
Prosper Funding LLC
       
By
         
Name:
         
Title:
 

 
 
20

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Exhibit E
 
Marketing
 
1.             Folio will send one email per quarter to those PMI P2P Platform
members who opened an account with Folio in order to become a trading member and
participate in the Trading System to inform them of the availability of other
Folio services and sites.
 
2.             Folio will be included in PMI’s promotions about PMI’s secondary
market.
 
3.             A logo and link to the Folio Note Trader platform will be
included on PMI’s help page (http://www.prosper.com/help/).
 
4
5.             PMI will put Folio Investing links on appropriate pages.  Any
link will have anchor text only, no key words.
 
6.             Folio landing pages will go to Folio Investing Note Trader.  In
circumstances where Folio requests a link to a general Folio Investing Landing
Page, PMI must review and approve.
 
7.             Folio Investing Note Trader pages to include the standard Folio
Investing footer statement and may include any and all links found in the Folio
site map as found on the main Folio retail web site at www.folioinvesting.com.
 
8.             Folio will have final approval on all Folio placements or
changes.
 
9.             Folio reserves the right to make changes to all Folio treatments
and placements within the “Invest” tab at any time, acknowledging PMI’s release
schedule and in compliance with PMI’s approval.
 
 
21

--------------------------------------------------------------------------------